Citation Nr: 0430536	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for neuritis 
of the right (major) sixth dorsal nerve (thoracic).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied entitlement to a disability rating in 
excess of 20 percent for service-connected neuritis of the 
sixth dorsal nerve, right (major), and denied entitlement to 
a disability rating in excess of 20 percent for service-
connected neuritis of the sixth dorsal nerve, left.  The 
veteran submitted a notice of disagreement in February 2003, 
and a statement of the case addressing both claims was issued 
in March 2003.  In his April 2003 substantive appeal, the 
veteran stated that he was only appealing the issue of an 
increased rating for the right sixth dorsal nerve.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a statement received at the Board in July 2004, the 
veteran said that he had an x-ray of his spine showing 
vertebral compression.  He also indicated that he was 
receiving treatment at the VA facility in Colorado Springs.  
He stated that he had provided the Colorado Springs VA 
medical facility with copies of his spine x-rays.  Copies of 
these records should be obtained on remand.

The veteran was most recently examined by VA in February 
2002.  At that time, the examiner diagnosed status post crush 
injury to the chest with residuals of thoracic neuritis, 
radiculopathy in T4, T5 distribution, with verbal complaints 
of pain and weakness, limited motion of the 
thoracolumbosacral spine.  It appears that the residuals of 
the service-connected disability may include limited motion 
of the thoracolumbosacral spine.  Additionally, the veteran's 
statements on appeal indicate that his service-connected 
disability has worsened since his February 2002 VA 
examination.  Therefore, he should be re-examined by VA in 
order to ensure that the record adequately reveals the 
current state of his neuritis of the right sixth dorsal nerve 
and to clarify the nature of that disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, this case is REMANDED for further development:  

1.  Make arrangements to obtain the 
veteran's treatment records for neuritis 
of the right sixth dorsal nerve from the 
VA facility in Colorado Springs, dated 
since 2001, as well as a copy of the x-
ray report referenced by the veteran in 
his June 2004 written statement.  

2.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination.  The claims 
file must be made available to the 
examiner, and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including x-rays and neurological 
testing if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected neuritis 
of the right sixth dorsal nerve, 
including any orthopedic, muscular, and 
neurological findings, and fully describe 
the extent and severity of those 
symptoms.  

The examiner comment on whether there is 
complete paralysis of the long thoracic 
nerve and whether there is a winged 
scapula deformity.  The examiner should 
also state whether the veteran's 
limitation of motion of the spine (shown 
at the recent VA examination in 2002) is 
associated with the service-connected 
neuritis of the right sixth dorsal nerve 
or is a separate, unrelated condition.  
He/she should also comment on the 
functional limitations, if any, caused by 
the veteran's neuritis of the right sixth 
dorsal nerve. 

The examiner should conduct range of 
motion testing of the right upper 
extremity and any other affected joints.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when any 
affected joint is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the old and revised 
regulatory revisions for rating the spine, 
if applicable.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002); 68 Fed. Reg. 
51,454-51,458 (August 27, 2003).  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


